UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1726


ENANU ABERA,

                Petitioner,

           v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Argued:   October 26, 2011              Decided:   November 8, 2011


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.


Dismissed in part and denied in part by unpublished per curiam
opinion.


ARGUED: Alan M. Parra, LAW OFFICE OF ALAN M. PARRA, Silver
Spring, Maryland, for Petitioner.     Hillel Ryder Smith, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.
ON BRIEF: Tony West, Assistant Attorney General, Civil Division,
Greg   D.  Mack,   Senior  Litigation   Counsel,   UNITED   STATES
DEPARTMENT   OF  JUSTICE,   Office  of   Immigration   Litigation,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Enanu       Abera,    an   Ethiopian      citizen    of     Amhara      ethnicity,

petitions for review of an order of the Board of Immigration

Appeals (BIA) affirming the decision of the immigration judge

(IJ) denying Abera’s application for asylum and withholding of

removal.       Abera contends that the BIA erred in:                 (1) determining

that she failed to establish changed circumstances excusing her

untimely asylum application, and (2) denying withholding based

on   an     erroneous       adverse   credibility     determination.             For    the

reasons that follow, we dismiss Abera’s asylum claim and deny

her claim for withholding of removal.



                                            I.

       We    begin    by    recounting    the    basic     facts    as   described      by

Abera at her hearing before the IJ.                  Abera testified that while

she was living in Ethiopia, government forces twice arrested and

detained her.          Her first detention, in 1996, lasted two and a

half      months     and     involved    four     interrogations         and     repeated

threats      and    insults.       Her   government      captors     accused      her    of

being a member of the All Amharic People’s Organization (AAPO)

and fomenting political instability.                 Though Abera denied these

claims,      she    openly     criticized     the   1995    national        election     as

undemocratic.         Abera joined the AAPO upon her release.



                                            2
       Abera testified that government forces again arrested her

in April 2001, detaining her for nineteen days, interrogating

her twice, and beating her with rubber police batons.                                        They

accused     her     of    attempting       to       overthrow       the    government          and

released     her    with    a    warning     that      further       political          activity

would cause her to “rot in prison.”                        Soon after her release in

2001, Abera and her husband left Ethiopia and arrived in the

United States on nonimmigrant tourist visas.                          Her husband filed

for    asylum      within    one    year,       listing      Abera        as    a     derivative

applicant.        Abera testified that since the time of her arrival

in    the   United       States,    she    has      been    involved           in    Kinijit    (a

coalition         incorporating        the          AAPO)      by     making           financial

contributions, attending meetings, and conducting outreach.

       Abera also testified regarding persecution of her family.

Prior to 2001, Ethiopian government forces imprisoned Abera’s

husband     for    nine     years    for     his      affiliation         with        the    prior

regime.     Since Abera’s departure, her son has been arrested for

his Kinijit involvement.              Finally, in 2004, Abera learned that

government forces had arrested and detained her sister.

       Shortly after learning of her sister’s arrest, Abera filed

her own application seeking asylum, withholding of removal, and

protection      under      the   Convention          Against    Torture             (CAT).     Her

husband’s application remained pending at the time.                                      Because

Abera’s asylum application was not filed within one year of her

                                                3
arrival, she        attempted       to   demonstrate      “changed    circumstances”

justifying her untimely application.                   The IJ found that Abera

had not demonstrated changed circumstances because she presented

conflicting accounts as to why she decided to file her 2004

application –- at times citing her sister’s arrest and at other

times asserting that she became frustrated with the delay of her

husband’s application.              The IJ also found that Abera was not

credible and therefore did not meet her burden of establishing

eligibility for withholding and CAT relief.

      The     BIA    affirmed,      concluding      (1)     Abera   failed    to     show

changed circumstances justifying her untimely filing for asylum

and (2) the IJ’s adverse credibility determination (which formed

the   basis    of    denial    of    withholding      and    CAT    relief)    was    not

clearly     erroneous.         Abera     now     petitions    for    review   in     this

court, challenging only the denial of asylum and withholding of

removal.



                                           II.

      In    order        to   qualify      for    asylum,     an     applicant       must

demonstrate         by    clear      and    convincing        evidence       that     her

application was filed within one year of arrival in the United

States.     8 U.S.C. § 1158(a)(2)(B).               An untimely application may

be considered, however, when the applicant demonstrates “either

the existence of changed circumstances which materially affect

                                            4
the     applicant’s        eligibility            for       asylum       or     extraordinary

circumstances relating to the delay in filing an application.”

8 U.S.C. § 1158(a)(2)(D).                  Acknowledging that her application is

untimely,       Abera     asserts      that       her       sister’s     2004    arrest      and

detention qualifies as a changed circumstance.

      8 U.S.C. § 1158(a)(3) expressly provides that “[n]o court

shall    have    jurisdiction          to    review         any   determination         of   the

Attorney    General       under       [§    1158(a)(2)].”            This     includes       both

“whether an alien has complied with the one-year time limit and

whether     there       are     changed        or       extraordinary           circumstances

excusing the delay.”                Gomis v. Holder, 571 F.3d 353, 358 (4th

Cir. 2009).       Though the REAL ID Act of 2005 provides that courts

are   not   precluded          from    reviewing            “constitutional        claims     or

questions    of       law,”    see     8    U.S.C.      §    1252(a)(2)(D),        “absent     a

colorable constitutional claim or question of law” courts are

jurisdictionally           barred          from      reviewing           a      discretionary

determination of changed circumstances.                       Gomis, 571 F.3d at 358.

      Abera claims that the IJ and BIA erred as a matter of law

by    failing     to     consider          whether      her       sister’s      2004    arrest

constitutes       a     changed       circumstance.               The    record,       however,

demonstrates       that       the     IJ    considered         the      evidence    regarding

Abera’s sister.         The IJ concluded that Abera had “not asserted a

clear reason” for delaying her application.                             Similarly, the BIA

was   unconvinced        by    Abera’s       “changing        reasons.”          Accordingly,

                                               5
Abera does not present a colorable question of law and instead

seeks      our     review       of       whether             she    demonstrated          a       changed

circumstance.                 Her        claim       thus           falls      squarely            within

§ 1158(a)(3)’s jurisdictional bar.                                 We therefore dismiss this

portion of her petition for review.



                                                 III.

         Next, Abera challenges the denial of her application for

withholding        of    removal          under          8    U.S.C.     §    1231(b)(3).                An

application        for       withholding          of          removal       “carries          a   higher

standard of proof” than an asylum claim, Camara v. Ashcroft, 378
F.3d 361, 367 (4th Cir. 2004), but is not subject to an asylum

claim’s one-year statutory time limit.                               In order to qualify for

withholding        of    removal,         an     applicant           must     demonstrate           by   a

“clear probability” that if removed her “life or freedom would

be     threatened        .     .     .       because          of     [her]     race,          religion,

nationality,        membership            in     a       particular          social       group,         or

political        opinion.”               8     U.S.C.          § 1231(b)(3)(A).                   “Clear

probability” means “more likely than not” that the alien would

be subject to persecution upon removal.                                 Camara, 378 F.3d at

370.      A determination regarding eligibility for withholding will

be affirmed if supported by substantial evidence on the record

as   a    whole.        See    INS       v.    Elias–Zacarias,               502 U.S. 478,    481

(1992).

                                                     6
        Abera primarily contends that the IJ erred in making an

adverse credibility determination.                    Administrative findings of

fact,     including       adverse         credibility            determinations,         are

generally       considered           “conclusive           unless     any      reasonable

adjudicator would be compelled to conclude to the contrary.”

8 U.S.C. § 1252(b)(4)(B).               We therefore accord broad but “not

absolute”      deference        to     credibility          findings       supported     by

substantial evidence.            Camara 378 F.3d at 367.                While we will

not uphold an adverse credibility finding based on speculation

or conjecture, Tewabe v. Gonzales, 446 F.3d 533, 538 (4th Cir.

2006), or “illusory inconsistencies,” Zuh v. Mukasey, 547 F.3d
504,    508   (4th    Cir.   2008),      we       defer    to    “specific    and    cogent

reasons       includ[ing]       inconsistent              statements,       contradictory

evidence,     and    inherently        improbable         testimony.”        Tewabe, 446
F.3d at 538 (internal quotation marks omitted).

        Having reviewed the record and the IJ’s explanation of the

adverse credibility finding, we cannot say that the evidence

“compels”      a     contrary    conclusion.                In    particular,       Abera’s

inconsistent        testimony        regarding      her     husband’s       role    in   the

previous Ethiopian regime and her omission of any mention of her

husband’s mistreatment from her initial affidavit are specific,

cogent    reasons      relied    on     by    the    IJ     to   support     the    adverse

credibility finding.



                                              7
        Adverse    credibility        notwithstanding,     an    application       for

withholding requires consideration of an applicant’s remaining

independent       evidence.      Failure       to   consider    such    evidence    is

reversible error.         See Camara, 378 F.3d at 370-71; see also Jian

Tao Lin v. Holder, 611 F.3d 228, 237 & n.9 (4th Cir. 2010).

Abera asserts that the IJ erred in this manner by failing to

consider the totality of the evidence corroborating her claims

of past persecution, and the evidence of her ongoing political

activities    inside      the    United    States.        The    record,     however,

demonstrates       that   the    IJ    adequately     considered       the   evidence

presented.        In sum, we deny Abera’s petition to the extent she

seeks     withholding       of    removal       because     we     conclude      that

substantial evidence supports the eligibility determination and

the ultimate denial of withholding.



                                          IV.

        For the foregoing reasons, Abera’s petition for review is

                                       DISMISSED IN PART AND DENIED IN PART.




                                           8